     Case: 1:20-cv-00140-NBB-JMV Doc #: 52 Filed: 04/21/21 1 of 1 PageID #: 507




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

BOBBY SENORIS THOMPSON                                                                       PLAINTIFF

v.                                                                           No. 1:20CV140-NBB-JMV

LEE COUNTY, ET AL.                                                                       DEFENDANTS


                 ORDER DISMISSING AS MOOT PLAINTIFF’S MOTION [33]
                      TO ENFORCE IN FORMA PAUPERIS ORDER

        This matter comes before the court on the motion [33] by the plaintiff for a court order

requiring the inmate account custodians at the Lee County Adult Detention Center to comply with the

court’s order [7] granting the plaintiff’s motion to proceed as a pauper. The court’s order required the

inmate account custodian to debit an initial payment to the court (for the filing fee in this case), then

process small monthly payments, according to the formula set forth in the order, until the filing fee is

paid in full. Instead, the inmate account custodian initially entered a debit on the plaintiff’s account

for the entire $350 filing fee at once. In their response to the motion, the defendants noted that the

$350 debit on the account was merely an entry – and that the plaintiff did not actually pay the entire

fee. Later, the debit entry was reversed, and the plaintiff’s account balance has been corrected.

Since the filing of this motion, the plaintiff was transferred from the Lee County Adult Detention

Center to the Central Mississippi Correctional Facility, where his inmate account will be managed

through the Mississippi Department of Corrections.

        For these reasons, the instant motion [33] to enforce the court’s in forma pauperis order is

DISMISSED as moot.

        SO ORDERED, this, the 21st day of April, 2021.

                                                          /s/ Jane M. Virden
                                                          UNITED STATES MAGISTRATE JUDGE
